*44On April 11, 2002, the defendant was sentenced to thirty (30) years in the Montana State Prison for the offense of Sexual Assault, a felony.
On July 18, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Christopher Williams. The state was represented by Gary Balaz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly inadequate. The reasons the Division believes this sentence is inadequate are that it is clear that this defendant will pose a danger to society for the remainder of his life; the defendant does not appreciate the severity of his problems; the victims are so young that they are not able to protect themselves; and the sentence does not provide for reintegration into society and for the protection of society, especially in light of the high risk designation of the defendant in the sex offender evaluation.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to fifty (50) years in the Montana State Prison, with twenty (20) years suspended, with the conditions and restrictions of parole/probation as originally imposed by Judge Swandal.
Done in open Court this 18th day of July, 2002.
DATED this 13th day of August, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.